Exhibit 10.2


AMENDMENT
TO THE ATLAS AIR WORLDWIDE HOLDINGS, INC.
2004 LONG TERM INCENTIVE AND SHARE AWARD PLAN




        In accordance with Section 8(d) of the Atlas Air Worldwide Holdings,
Inc. 2004 Long Term Incentive and Share Award Plan (the “Plan”), the Plan is
hereby amended as follows:

        1.        Section 8(c) is hereby amended and restated in its entirety to
read as follows:

  “(c)        Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, or any payment relating to an Award under the
Plan, including from a distribution of Shares, or any payroll or other payment
to an Eligible Person, amounts of withholding and other taxes due in connection
with any transaction involving an Award, and to take such other action as the
Company may deem advisable to enable the Company and Eligible Persons to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Shares or other property and to make cash payments in respect thereof in
satisfaction of an Eligible Person’s tax obligations. Any withholding of shares
or other purchase of shares to allow an Eligible Person to satisfy tax
obligations shall be limited to the amount which the Company determines may be
so withheld or repurchased without subjecting the Plan or any portion thereof to
variable accounting.”


        2.        This Amendment shall be effective as of the Plan’s Effective
Date, as though incorporated therein at such time.